UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-23124 Franklin Templeton ETF Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 3/31 Date of reporting period: 6/30/17 Item 1. Proxy Voting Records. Franklin LibertyQ Emerging Markets ETF There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. Franklin LibertyQ Global Dividend ETF There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. Franklin LibertyQ Global Equity ETF There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. Franklin LibertyQ International Equity Hedged ETF There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. Franklin Liberty U.S. Low Volatility ETF There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. Franklin Liberty Investment Grade Corporate ETF There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. Franklin Liberty International Opportunities ETF There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. Franklin LibertyQ U.S. Equity ETF There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. Franklin LibertyQ U.S. MidCap Equity ETF There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. Franklin LibertyQ U.S. Small Cap Equity ETF There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Franklin Templeton ETF Trust By (Signature and Title)* /s/Matthew T. Hinkle Matthew T. Hinkle, Chief Executive Officer – Finance and Administration Date August 28, 2017 * Print the name and title of each signing officer under his or her signature.
